                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

DEMITRI MONTEL PETTY                                                   PLAINTIFF

V.                          CASE NO. 4:19-CV-395-BD

RUSTY PAGE and
COLE MARCUM                                                         DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 26th day of February, 2020.


                                      ____________________________________
                                      UNITED STATES MAGISTRATE JUDGE
